DIANE P. WOOD, Circuit Judge,
with whom FLAUM, Circuit Judge, joins, dissenting from the denial of rehearing en banc.
That a panel of this court may have arrived at the correct outcome in a ease should only begin our inquiry into whether that case warrants rehearing en banc. The corollary to the recognized proposition that “mere” error of a panel does not merit reconsideration en banc is that certain cases raise recurring, important issues of law that deserve our attention, regardless of the panel’s approach.
In Vernonia School Dist. 47J v. Acton, 515 U.S. 646, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995), the Court upheld a school’s policy of randomly drug, testing students who voluntarily participated in interscholastic athletics. The Court focused on a variety of factors— that high school athletes have and expect a lesser degree of privacy than other students, id. at 657, 115 S.Ct. at 2392-93; that there was a drag crisis in the Vernonia school district, with evidence that students participating in high school athletics were at its core, id. at 662-63, 115 S.Ct. at 2395-96; that drag use by participants in athletics puts both the user and other athletes at substantial risk of physical harm, id. at 662, 115 S.Ct. at 2395; and that “Fourth Amendment rights ... are different in public schools than elsewhere.” Id. at 656, 665, 115 S.Ct. at 2392, 2396-97. Depending on which of these one stresses, Vemonia can be read in varying ways. Was the crucial factor the established drag crisis, and the narrow focus on its leaders? A careful balance between the intrasiveness of this specific search and all factors adding to its acceptability? Cf. Chandler v. Miller, 520 U.S. 305,-,' 117 S.Ct. 1295, 1301, 137 L.Ed.2d 513 (1997). Unique aspects of student athletics? A distinction between extracurricular activities and those required of all? Cf. the panel’s opinion, 133 F.3d 984, 986 (7th Cir.1998). Or that public schools are different, so different that randomized searches of all students would be acceptable? But see Vemonia, 515 U.S. at 666, 115 S.Ct. at 2397 (Ginsburg, concurring) (interpreting the majority’s opinion as reserving this question).
Each of these possible interpretations of Vemonia is plausible; none clearly tramps the others. The only thing that is clear is that we cannot simply say “see Vemonia” and leave it at that. The constitutionality of drag testing in the schools is a problem that will recur, and the legal interpretation of Vemonia we adopt will often be outcome determinative. Because I believe that the clarification and refinement of the Vemonia legal standard is a task well worth the full court’s attention, I respectfully dissent from the denial of rehearing en banc.